           Case 1:18-cv-01281-JLC Document 84 Filed 02/20/20 Page 1 of 2
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                               2/20/2020
                                                                              DATE FILED: ______________
---------------------------------------------------------------X
FELIX DE JESUS,                                                :
                                                               :
                                    Plaintiff,                 :
                                                               :   ORDER
                  -v-                                          :
                                                               :   18-CV-1281 (JLC)
EMPIRE SZECHUAN NOODLE                                         :
HOUSE INC., et al.,                                            :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The parties in this wage-and-hour case have consented to my jurisdiction under 28 U.S.C.

§ 636(c) (Dkt. No. 70) and have now submitted a joint “fairness letter” (Dkt. No. 81) and a fully

executed settlement agreement (Dkt. No. 81-1) for my approval under Cheeks v. Freeport

Pancake House, 796 F.3d 199 (2d Cir. 2015). Following this submission, the Court raised a

question about one provision of the settlement agreement related to the issuance of a 1099 form

to plaintiff’s counsel to cover the entire payment to both plaintiff and his counsel (Dkt. No. 82),

and the parties have responded by letter that the proposed tax treatment conforms to the advice

given by counsel for plaintiff’s accountants (Dkt. No. 83). The Court accepts this explanation as

plausible for the particular tax treatment proposed in this case.

        Courts generally recognize a “strong presumption in favor of finding a settlement fair” in

cases like this one brought under the Fair Labor Standards Act (“FLSA”), as they are “not in as

good a position as the parties to determine the reasonableness of an FLSA settlement.” Souza v.

65 St. Marks Bistro, No. 15-CV-327 (JLC), 2015 WL 7271747, at *4 (S.D.N.Y. Nov. 6, 2015)

(citation omitted). Having carefully reviewed the joint fairness letter submitted by the parties as

well as the proposed settlement agreement, and having participated in a lengthy conference that

eventually led to the settlement, the Court finds that all of the terms of the proposed settlement
          Case 1:18-cv-01281-JLC Document 84 Filed 02/20/20 Page 2 of 2



(including the allocation of attorneys’ fees and costs) appear to be fair and reasonable under the

totality of the circumstances (and in light of the factors enumerated in Wolinsky v. Scholastic

Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)). The Court notes that, while plaintiff is

receiving $20,000 and plaintiff’s counsel is receiving attorneys’ fees and costs in the equal

amount of $20,000, and such a division may well not be appropriate in every case, in the

circumstances of this case the Court approves this allocation under Fisher v. SD Protection Inc.,

948 F.3d 593 (2d Cir. 2020) (“Neither the text nor the purpose of the FLSA . . . supports

imposing a proportionality limit on recoverable attorneys’ fees.”). The work performed by

plaintiff’s counsel (as reflected in their time sheets, which show that counsel billed for over

$10,000 more than they are recovering – see Dkt. No. 81-3), justifies this result.1 Accordingly,

the settlement is hereby approved.

       The Clerk is respectfully directed to close this case.

       SO ORDERED.

Dated: February 20, 2020
       New York, New York




1
 The Court’s approval of the allocation of attorney’s fees should not be construed as an approval
of the hourly rate of plaintiff’s counsel, which appear to be on the high side given the Court’s
experience in wage-and-hour cases.
                                                  2
